Catterson and McGuire, JJ., concur in a separate memorandum by McGuire, J, as follows:
I agree with the majority that the judgment convicting defendant of depraved indifference murder (Penal Law § 125.25 [2]) should be affirmed. Although I conclude that the evidence was legally sufficient for reasons that differ somewhat from those articulated by the majority, I write separately because I do not agree with, nor do I comprehend, the majority’s statement that defendant’s motion to dismiss the depraved indifference murder charge “was sufficiently specific to preserve this issue for our consideration.”
As the People correctly argue, defendant voiced no objection at trial to the court’s instructions to the jury on the elements of the crime of depraved indifference murder. For this reason, defendant’s challenge to the sufficiency of the evidence must be evaluated according to the court’s charge as given (see People v Sala, 95 NY2d 254, 260 [2000] [appellate review “limited to whether there was legally sufficient evidence . . . based on the court’s charge as given without exception”]; People v Dekle, 56 NY2d 835, 837 [1982] [limiting appellate review to whether “there is evidence from which a rational trier of fact could find the essential elements of the crime as those elements were charged to the jury without exception beyond a reasonable doubt”]). So evaluated, the sufficiency of the evidence easily passes muster.
In its unremarkable (under the then-applicable law) instructions, the court essentially charged the jury that the People had to prove that (1) defendant was aware of and consciously disregarded a substantial, unjustifiable and grave risk of death; (2) the risk was of such a nature and degree that its disregard *423constituted a gross deviation from the standard of care that a reasonable person would observe; (3) defendant’s conduct was “so wanton, so deficient in moral sense of concern, so devoid [of] regard for the life or lives of others as to equal [in] blameworthiness, intentional conduct”; and (4) that the “circumstances surrounding this reckless conduct, when objectively viewed, made it so uncaring, [so] callous, so dangerous and so inhuman, as to demonstrate an attitude of total disregard of the person or persons endangered.”
The jury reasonably could have concluded from the evidence that defendant had fired the gun into a crowd composed of the victim, Reginald Dauphin, and his friends without having the conscious objective of killing or even seriously injuring anyone. Alternatively, the jury reasonably could have concluded that defendant had intended to shoot Mr. Dauphin where he in fact was shot, the buttocks, and that the location of the wound was powerful evidence that defendant intended not to kill but to cause serious physical injury. Under the instructions given to the jury, the jury reasonably could have concluded, after finding that defendant intended to cause serious physical injury, that defendant acted with the recklessness required for depraved indifference murder (see People v Trappier, 87 NY2d 55, 59 [1995] [“Defendant, for example, could have fired at Hutchinson with the intent to cause him only serious and protracted disfigurement and simultaneously consciously disregarded a substantial and unjustifiable risk that ... he would create a grave risk of . . . Hutchinson’s death”]; Fama v Commissioner of Correctional Servs., 235 F3d 804, 812 [2d Cir 2000] [the “jury could have concluded that Fama intended to cause bodily harm to Hawkins with a reckless disregard of the ultimate result of that harm”]; but see People v Suarez, 6 NY3d 202, 211-213 [2005] [indicating that a person who endangers only a single person and acts with intent to cause serious physical injury cannot be convicted of depraved indifference murder in the absence of evidence of torture or other brutality bespeaking a sufficient level of cruelty]).
Under either scenario (shooting into a crowd without any intent to kill or shooting Mr. Dauphin with intent to cause serious physical injury), the jury was entitled to conclude that defendant had recklessly caused Mr. Dauphin’s death. Under either scenario, moreover, the jury also was entitled, at least insofar as these instructions are concerned, to conclude that the shooting had been committed “[u]nder circumstances evincing a depraved indifference to human life” (Penal Law § 125.25 [2]). The evidence, of course, must be viewed in the light most favor*424able to the People, and the evidence must be sustained as legally sufficient whenever there is “any valid line of reasoning and permissible inferences [that] could lead a rational person to convict” (People v Santi, 3 NY3d 234, 246 [2004] [internal quotation marks and citation omitted]). As the elements were charged to the jury, a rational juror could have concluded that the “circumstances surrounding [defendant’s] reckless conduct, when objectively viewed, made it so uncaring, [so] callous, so dangerous and so inhuman, as to demonstrate an attitude of total disregard of the person or persons endangered.” The jury, in short, was perfectly free to accept the prosecutor’s argument on summation that “if depraved indifference is shooting into a crowd, how depraved was [defendant] shooting into the body of an unarmed man . . . .”
The jury, moreover, was entitled to conclude that defendant’s use of hollow point bullets was highly relevant to the issues of defendant’s recklessness and whether the shooting occurred “under circumstances evincing a depraved indifference to human life.” Specifically, the jury heard the testimony of the supervising pretrial services officer in the office by which defendant was employed. The officer, who also was a firearms instructor, explained to the jury that a hollow point bullet, like the one that killed Mr. Dauphin and the others recovered from defendant’s gun, causes “maximum damage” to organs as it “mushrooms” out, “spin[ning], ripping and tearing everything in its path.” The jury heard as well the officer’s testimony that instruction concerning these characteristics of hollow point bullets was part of the training curriculum that defendant received. In this regard, finally, the jury also learned that the bullet severely damaged Mr. Dauphin’s bladder, rectum and two major blood vessels in his pelvis, transecting one of them, the iliac artery, and causing substantial loss of blood.1
Nor did defendant preserve for review his current challenge to the sufficiency of the evidence. Although defendant moved to dismiss the depraved indifference murder count at the close of all the evidence, the motion was predicated solely on the contention that his conduct did not “rise to the level of depraved indifference” because the evidence assertedly did not establish that *425he had acted with “call[o]us disregard” or “wanton indifference to human life.” Apart from cryptically referring to the absence of “prosecution witnesses who make out the element of the depravity, the depraved indifference, the state of mind,” defendant did not elaborate on this kitchen-sink objection. Although defendant conceded there were “certainly intimations of a level of recklessness, a level of disregard,” he contended simply that “they do not on their face rise to the level of depraved indifference.”2 To preserve a challenge to the sufficiency of the trial evidence, the defendant’s motion to dismiss must contain argument “ ‘specifically directed’ at the alleged error” (People v Hines, 97 NY2d 56, 62 [2001], quoting People v Gray, 86 NY2d 10, 19 [1995]). Appraised in light of this standard, defendant’s motion to dismiss, which made no assertions about either any specific deficiencies in the evidence or any specific requirements of the statute defining the crime of depraved indifference murder, did not preserve any challenge to the sufficiency of the evidence.
That defendant’s motion to dismiss did not preserve for review any challenge to the sufficiency of the evidence is clear as well from the Court’s decision in People v Payne (3 NY3d 266 [2004]). In Payne, a divided Court of Appeals held that Payne’s motion to dismiss the count of depraved indifference at the close of the People’s case had preserved for review his appellate challenge to the sufficiency of the evidence. As Judge Read stressed in her dissenting opinion, Payne had contended at trial “only ‘that one shot from a shotgun is not depraved indifferent action as . . . contemplated by the legislature and enunciated by the courts in their decisions throughout the years’ ” (id. at 278). Although the dissenters urged that this objection was insufficient to alert the trial court to the claim Payne pressed on appeal—that one shot from a shotgun could only support a conviction for intentional murder—(id. at 278-279), the majority implicitly ruled otherwise (id. at 273). Here, in utter contrast, defendant did not link the asserted insufficiency of the evidence to support the depraved indifference count to any specific aspect of the evidence.
As noted, absent evidence of torture or particularly cruel conduct, last year the Court of Appeals appears to have foreclosed any prosecution for depraved indifference murder when a defendant who endangers only one person acts with intent to cause serious physical injury (Suarez, 6 NY3d at 211-*426213). Defendant, however, certainly never objected on this ground at trial. Nor did any aspect of the trial court’s instructions anticipate Suarez or otherwise negate the line of reasoning outlined in Trappier (supra) and Fama v Commissioner (supra). Apart from defendant’s failure to preserve any such claim, Suarez does not command a reversal or modification for another reason. Here, there is a reasonable view of the evidence that defendant did endanger more than one person. Indeed, as was also noted earlier, in support of the depraved indifference count the prosecutor argued on summation—without objection—that the jury could find that defendant recklessly fired the gun into a crowd.
Finally, defendant’s reliance on Payne is misplaced. Because defendant made no specific objection concerning the asserted insufficiency of the evidence to support the depraved indifference murder charge, he failed to preserve any challenge to the sufficiency of the evidence, let alone ones based on Payne (see Gray, 86 NY2d at 19). The crux of the decision in Payne, moreover, was that using a weapon cannot result in a depraved indifference murder conviction “when, as here, there is a manifest intent to kill” (Payne, 3 NY3d at 271). However “manifest” Payne’s conscious objective may have been, drawing inferences about an actor’s state of mind from the more or less objective evidence in a case is generally if not always done with rather less confidence (see generally People v Butler, 57 NY2d 664 [1982], revg on dissenting op of Sandler, J., 86 AD2d 811, 812-815 [1982]; People v Flack, 125 NY 324, 334 [1891]). Here, the evidence relating to defendant’s conscious objective in pulling the trigger, assuming he had one, is hardly unequivocal.
The majority correctly notes that in moving to dismiss the charge of depraved indifference murder at the close of the People’s case, defendant made “[Reference ... to the absence of prosecution witnesses who actually saw the shooting and the fact that only defendant’s statements place the weapon in his hands and identify him as the shooter.” The majority errs, however, in immediately going on to state that even though “defendant was not overly expansive on each of these topics, taken as a whole, the motion was sufficiently specific to preserve this issue for our consideration (cf. People v Cona, 49 NY2d 26, 33 n 2 [1979]).” In the first place, far from supporting the notion that a general objection can be sufficient, People v Cona stresses just the opposite (id. at 33, and at 33 n 2). Moreover, what the majority means by the phrase “this issue” is not at all clear. Although the majority believes the motion to dismiss was “sufficiently specific” to preserve for review some issue relating *427to the sufficiency of the evidence, the majority never identifies the ostensibly preserved issue. The majority may mean that defendant has preserved for review challenges to the sufficiency of the evidence based on defendant’s references “to the absence of prosecution witnesses who actually saw the shooting and the fact that only defendant’s statements place the weapon in his hands and identify him as the shooter.” If so, I do not disagree, but note the irrelevancy of that point, as defendant does not press any such baseless claim on this appeal. For the reasons discussed, the specific claims he does press, which are based on People v Payne (supra) and People v Hafeez (100 NY2d 253 [2003]), are all unpreserved. In any event, whatever the majority means, it correctly recognizes that the sufficiency of the evidence must be assessed on the basis of “the court’s charge as given without exception” (Sala, 95 NY2d at 260).3
As I agree with the majority in all other respects, I would affirm.

. Although defendant does not contend that the verdict was against the weight of the evidence, any such contention would be to no avail as it would not reheve defendant of the consequences of his failure to object to the court’s charge on the elements of depraved indifference murder (see People v Noble, 86 NY2d 814, 815 [1995] [“Contrary to defendant’s contention, we hold that the Appellate Division is constrained to weigh the evidence in light of the elements of the crime as charged without objection by defendant”]; People v Cooper, 88 NY2d 1056, 1058-1059 [1996] [same]).


. Defendant’s only other contention was the even more cryptic one that there were “no witnesses from the prosecution end, who claim to be there and who make out the mechanism, the recklessness as it were.”


. The majority may have been misled by the inscrutable statement in the People’s brief that “defendant’s current challenges to the legal sufficiency of the evidence are partially unpreserved” (emphasis added). The People do not explain this implicit concession that at least one of defendant’s appellate challenges to the sufficiency of the evidence is preserved. It appears, moreover, that no such concession was intended. After all, the People go on to argue that “defendant has not preserved for appellate review his specific arguments that it would not constitute depraved indifference if he shot Dauphin either ‘intentionally’ or ‘accidentally.’ ” Of course, even if the People intended to concede that some specific appellate challenge to the sufficiency of the evidence were preserved, that concession would not be binding on the Court.